Citation Nr: 0902649	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-40 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for a back disability, to include musculoskeletal low 
back strain and osteoarthritis of the back (hereinafter a 
back disability).

2.  Entitlement to an increased rating in excess of 10 
percent for a right knee disability, to include right knee 
lateral meniscus tear with osteoarthritis of the lateral 
compartment (hereinafter a right knee disability).  


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision, 
which denied increased ratings for the veteran's service-
connected back and right knee disabilities.  

The veteran was scheduled for a September 2008 hearing. He 
could not appear and requested cancellation of the hearing in 
September 2008.  The Board may proceed with appellate review.  
See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

Additional development is necessary before the Board may 
reach a decision.

The veteran submitted a September 2008 letter which indicated 
that he had received Social Security Administration (SSA) 
benefits.  When VA has notice that the veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting SSA disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
VCAA emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  The RO should request copies of the veteran's 
SSA medical records and any determination of benefits made by 
SSA.

In light of the fact that the claims for the veteran's back 
and right knee disabilities must be remanded, the Board takes 
this opportunity to develop the evidence of record.  The 
Board observes that the veteran has received treatment for 
his back and right knee disabilities on an ongoing basis.  
The records on file reflect treatment only through October 
2007.   It is not apparent that the RO has obtained all 
relevant VA treatment records from October 2007 to the 
present.  Therefore, those records must be obtained for the 
file.  To correctly assess the veteran's current disability, 
all records of treatment from October 2007 to the present 
constructively in VA possession must be considered.  The 
Board notes that the relevant records should cover treatment 
for both the veteran's back and right knee disabilities.

In reviewing the record, the Board observes that the veteran 
was last afforded separate VA examinations for his back and 
right knee disabilities in April 2006.  To ensure that the 
record reflects the current severity of the veteran's 
condition, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the service-
connected disabilities under consideration.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The examination 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his examinations in 
2006.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from SSA records 
pertinent to the veteran's claims for 
disability benefits, including any 
decisions made and medical records relied 
upon concerning that claim.  All efforts 
to obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.  After receipt of the SSA records, the 
RO should obtain the veteran's VA medical 
records for treatment concerning the back 
and right knee disabilities from October 
2007 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3. Only after receipt of the SSA records 
and VA treatment records, to the extent 
possible, the RO should schedule the 
veteran for appropriate VA orthopedic 
examination(s) to determine the current 
nature and severity of his back and right 
knee disabilities.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.

The examiner should report the range of 
motion measurements for the lumbar spine 
and right knee, in degrees.  He or she 
should further comment as to whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected back and right 
knee disabilities with a full description 
of the effects these disabilities have 
upon his ordinary activities.  The 
examiner should also fully describe the 
impact these disabilities have on the 
veteran's economic adaptability.

4.  Then, after ensuring the VA 
examination reports are complete, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.









	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

